Filed 11/29/22 P. v. De Leon CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079599

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF004167)

 DANIEL MONICO DE LEON,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
William D. Quan, Judge. Reversed.
         Aaron J. Schechter, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Daniel
Rogers and Kristen Kinnaird Chenelia, Deputy Attorneys General, for
Plaintiff and Respondent.
         A jury convicted Daniel Monico De Leon for second degree murder (Pen.
Code, § 187, subd. (a)). The court sentenced De Leon to prison for 15 years to
life. It also imposed $370 in fines and fees and ordered $8,827.19 in victim
restitution.
      De Leon appeals, arguing the trial court erroneously denied his request
to represent himself under Faretta v. California (1975) 422 U.S. 806
(Faretta), abused its discretion by admitting a photograph of the victim alive,
and violated his due process rights by imposing certain fees and fines before
determining De Leon had the ability to pay.
      We conclude the trial court violated De Leon’s Sixth Amendment rights
by denying his Faretta motion to represent himself at trial. We therefore

reverse the judgment.1
               FACTUAL AND PROCEDURAL BACKGROUND
      Because the facts of De Leon’s underlying offenses are not pertinent to
our review of the issues raised, we eschew our traditional discussion of them.
Instead, we focus on De Leon’s requests to represent himself under Faretta.
      In the early stages of the instant matter, De Leon made a request to
fire his attorney (a public defender) and represent himself. The trial court
confirmed with De Loen that he sought to represent himself and made sure
that his request was not intended to be a demand for a different public
defender. The trial court then asked whether De Leon completed a Faretta
advisement form. De Leon indicated that he had done so. The court then
noted: “We are going to go ahead and note that Mr. De Leon, to the Court’s
understanding, has unequivocally asked to represent himself during this
proceeding.” In an abundance of caution, the court again confirmed that De
Leon wished to represent himself and not be appointed a new attorney.




1     Because we are reversing the judgment on Faretta grounds, we do not
reach De Leon’s other two contentions.
                                       2
      As he indicated to the trial court, De Leon completed and signed a
Faretta advisement form. In that form, De Leon stated he had an eleventh
grade education and is fluent in English. He initialed that he understood all
his constitutional rights as well as the advisement and rules regarding self-
representation. De Leon also wrote “I’m okay with the outcome” next to the
advisement “that self-representation is almost always unwise and that
persons exercising that right may conduct the case in a manner harmful to
themselves.”
      In response to the question, “Do you wish to talk to a lawyer who can
explain the defenses and elements of the charge(s) to you[,]” De Leon
responded with an emphatic, “No!” In response to the question, “After
reading all of the above, do you still want to represent yourself and as your
own lawyer[,]” De Leon answered with an ardent, “Yes!” Also, in response to
the question, “Do you give up your right to have a lawyer represent you,
either one of your choice or one appointed by the court[,]” De Leon responded,
“Yes, obviously.” Finally, De Leon signed and dated at the end of the form
after it stated: “I ACKNOWLEDGE INQUIRY AND RECEIPT OF
ADVICE CONCERNING THE ABOVE, AND BY MY SIGNATURE,
REQUEST TO REPRESENT MYSELF.”
      In addition, the trial court questioned De Leon at length regarding his
request to represent himself. To this end, the court explained to De Leon the
various rules and consequences of self-representation, and De Leon stated
that he understood the rules and consequences and that he still wanted to
represent himself. For example, the trial court cautioned De Leon: “You
understand that it is not advisable for you to represent yourself, and it’s
unwise for that to go on; do you understand that?” De Leon replied, “Yes, but
I still want to represent myself.”


                                        3
      During the questioning, De Leon showed that he was aware of the
proceedings against him. When asked about the charge against him, De Leon
referenced the correct Penal Code violation (Pen. Code, § 187). De Leon also
stated that he faced a possible life term if convicted. However, in response to
the court’s questions, De Leon was not able to list the elements of murder and
the defenses available to him.
      Although De Leon named some of his constitutional rights, he
struggled to explain them. When the court asked him about his
constitutional rights with respect to the instant action, De Leon responded,
“My constitutional rights is that I wasn’t read my Miranda rights. That’s
one.” When the court followed up about his constitutional rights at trial, De
Leon stated, “Well, that I can represent myself.” Further, De Leon did not
appear to understand the right to a speedy trial, the subpoena power of the
court, or the right against self-incrimination.
      During its questioning of De Leon, the court repeatedly emphasized
that it was De Leon’s burden to convince the court that he knew what he was
doing. Toward the beginning of the questioning, the trial court stated,
“Before I can allow you to represent yourself, you have to convince me that
you know what you are doing.” After De Leon did not satisfactorily identify
and explain his constitutional rights to the court, it commented, “Well, if you
want to represent yourself, again, you need to be the one to show me that you
know what you’re doing.”
      However, during questioning, De Leon reiterated that he was fully
aware of the problems of self-representation, but he still wished to represent
himself. After earlier assuring the court he was “aware of the consequences”
of self-representation, De Leon again later assured the court, “I’m fully aware




                                        4
of what I’m doing, Your Honor, and I know I’m not in the wrong. [¶] . . . [¶]
If I catch life, then so be it, Your Honor.”
      The court also probed De Leon’s experience representing himself in
court. It asked De Leon if he was familiar with the “substantive and
procedural rules of law.” The court cautioned De Leon that he would be held
“to the same standards of an attorney,” that he would be “up against a
district attorney,” and he would “not get any deference from the court.” In
addition, the court warned De Leon that he would be at a disadvantage if he
disrupted court proceedings or did not know procedure. In response, De Leon
indicated he “was fully aware of it.”
      The court questioned whether De Leon had any legal training and
pointed out that he could be represented by a “skilled attorney.” It also told
De Leon that he would not receive any special library privileges or the
assistance of an investigator without a request. In addition, De Leon
indicated that he understood that if he was disruptive at trial, the court could
terminate his right to representation, and if he represented himself, he could
not claim ineffective assistance of counsel.
      Toward the end of the court’s questioning of De Leon, the court
cautioned De Leon that it was “not advisable for [him] to represent [himself],
and it’s unwise for that to go on.” De Leon responded, “Yes, but I still do
want to represent myself, Your Honor.” And the court and De Leon then
engaged in the following exchange:
         “COURT: I just want you to understand, Mr. De Leon, you
         understand that without knowing the—the—law, the
         element[s] of the crime, defenses available to you—you
         can’t even answer that for me. [¶] You understand that
         you’re going to be helplessly lost in attempting to identify
         and prepare possible defenses to any of the charges against
         you, to say nothing about making objections about any
         admissibility of any evidence at trial, or relevance of any

                                         5
         evidence? [¶] You understand you’re going to be helplessly
         lost?

         “[De Leon]: Yes, Your Honor. [¶] I would like to proceed
         though.”

      The court then denied De Leon’s Faretta motion, explaining: “I don’t
think that you are—I don’t believe that you have the ability—or at least the
understanding to be able to understand or to fully represent yourself in these
proceedings.”
                                 DISCUSSION
                                        I
                           THE FARETTA MOTION
                           A. De Leon’s Contentions
      De Leon maintains the trial court improperly denied his Faretta motion
based on its belief that he was unable to adequately defend himself at trial.
We agree.
                  B. Relevant Law and Standard of Review
      Under the Sixth and Fourteenth Amendments to the United States
Constitution, a criminal defendant has a “ ‘constitutional right to proceed
without counsel when’ [the] defendant ‘voluntarily and intelligently elects to
do so.’ [Citation.]” (Indiana v. Edwards (2008) 554 U.S. 164, 170; see
Faretta, supra, 422 U.S. at pp. 818-832.) The “autonomy and dignity
interests” that underlie this right are not defeated by “the fact or likelihood
that an unskilled, self-represented defendant will perform poorly in
conducting his or her own defense . . . .” (People v. Mickel (2016) 2 Cal.5th
181, 206 (Mickel).)
      A self-represented defendant need not meet the standards of an
attorney or even be capable of conducting an “effective defense.” (Mickel,
supra, 2 Cal.5th at p. 206.) Indeed, a defendant’s right to control his defense

                                        6
includes the right to decide to present no defense, or a defense that has little
or no chance of success. (Id. at p. 209.) “[R]ecognizing a criminal defendant’s
right to self-representation may result ‘ “in detriment to the defendant, if not
outright unfairness.” ’ [Citation.] But that is a cost that we allow defendants
the choice of paying, if they can do so knowingly and voluntarily.” (Id. at
p. 206.)
      “When ‘a motion to proceed pro se is timely interposed, a trial court
must permit a defendant to represent himself upon ascertaining that he has
voluntarily and intelligently elected to do so.’ ” (People v. Dent (2003) 30
Cal.4th 213, 217 (Dent).) An intelligent waiver requires a general
understanding of the risks and disadvantages of forgoing counsel. (Faretta,
supra, 422 U.S. at p. 835.) The defendant “should at least be advised that:
self-representation is almost always unwise and that the defense he conducts
might be to his detriment; he will have to follow the same rules that govern
attorneys; the prosecution will be represented by experienced, professional
counsel who will have a significant advantage over him in terms of skill,
training, education, experience, and ability; the court may terminate his right
to represent himself if he engages in disruptive conduct; and he will lose the
right to appeal his case on the grounds of ineffective assistance of counsel.”

(People v. Phillips (2006) 135 Cal.App.4th 422, 428.)2
      An erroneous denial of a timely and unequivocal Faretta request is
reversible per se. (People v. Becerra (2016) 63 Cal.4th 511, 520 (Becerra).)




2     “There are standard scripts for judges to use in taking Faretta waivers,
as well as standard Faretta waiver forms.” (People v. Weber (2013) 217
Cal.App.4th 1041, 1058.)
                                        7
                                  C. Analysis
      This case is a textbook example of Faretta error. De Leon
unequivocally asked to represent himself, stating it multiple times in
response to the court’s questioning. De Leon filled out a Faretta advisement
form in which he indicated he was “ok with outcome” in response to the
admonition that it is often unwise and harmful to represent one’s self in a
criminal trial. He emphatically indicated (“Yes!”) that he wanted to
represent himself and clearly expressed that he was giving up his right to
have a lawyer represent him (“Yes obviously”).
      The trial court cautioned De Leon about the danger of self-
representation, but De Leon clearly stated he wanted to represent himself.
Indeed, De Leon acknowledged that he understood it was unwise to self-
represent, yet stated, “but I still do want to represent myself.” Thus, the
court appropriately warned De Leon about the risk of self-representation,
De Leon acknowledged that he understood that risk, and De Leon made clear
that he wanted to represent himself.
      However, the court also asked De Leon about his knowledge of his
constitutional rights and the law as well as his educational background and
experience in court. And, in the end, the court denied De Leon’s motion
because he did not have the “ability” or “understanding” to represent himself
at trial. Even the People concede the court’s stated reasons for denying the
Faretta motion are “problematic.” (See People v. Bradford (1997) 15 Cal.4th
1229, 1364 [“ ‘[A] criminal defendant’s ability to represent himself has no
bearing upon his competence to choose self-representation’ ”]; People v. Butler
(2009) 47 Cal.4th 814, 828 [“Defendants untrained in the law may well
provide themselves with inept representation[, b]ut Faretta gives them the
right to make a thoroughly disadvantageous decision to act as their own


                                       8
counsel, so long as they are fully advised and cognizant of the risks and
consequences of their choice”]; Mickel, supra, 2 Cal.5th at p. 206.)
      Although the People filed a respondent’s brief arguing that no Faretta
error occurred, at oral argument, they conceded that they could not make
that argument in light of People v. Burgener (2016) 1 Cal.5th 461. As such,
the People conceded that Faretta error occurred and that the judgment must
be reversed. We appreciate the People’s candor. Further, as we discussed
ante, this is a clear case of Faretta error. Thus, the judgment must be
reversed.
                                DISPOSITION
      The judgment is reversed.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




IRION, J.




                                       9